Order entered October 12, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00510-CR

                                 LUKE HAMPTON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 14-00034-86-F

                                            ORDER
       The Court GRANTS appellant’s September 30, 2015 motion to extend time to file his

brief. On October 7, 2015, appellant tendered a brief that had only cause no. 05-15-00509-CR

on the front cover, but raises issues as to both 05-15-00509-CR and 05-15-00510-CR.

Accordingly, we ORDER that brief filed on October 7, 2015 in cause no. 05-15-00509-CR to be

filed in cause no. 05-15-00510-CR, as well.

       The State’s brief is due in both cases within thirty days of the date of this order.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                       /s/    ADA BROWN
                                                              JUSTICE